Title: From George Washington to John Paterson, 16 May 1781
From: Washington, George
To: Paterson, John


                        
                            Dr Sr
                            Hd Qrs New Windsor May 16 1781
                        
                        Since my return from the Point I am favored with yours—I think it will be expedient for Col. Badlam to
                            remain in his present position, until the state of the Enemy is more throughly ascertained, from below. With great regard I
                            am Dr Sr Your Hble Servant
                        
                            P.S. Please to send up the Deserter.
                        

                    